DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grouwstra et al. [US 2012/0003381 A1].

Regarding claims 1, 13 and 20, Grouwstra et al. discloses a device manufacturing method (paragraph [0002]) / an immersion lithography apparatus (Fig. 1) / a computer program product comprising a non-transitory computer-readable medium having instructions therein (paragraph [0167]), comprising: 
a support table (WT) configured to support an object (W) having at least one target portion (as shown in Fig. 1); 
a projection system (PS) configured to project a patterned beam onto the object (W); 
a positioner (PW) configured to move the support table (WT) relative to the projection system (paragraph [0037]); 
a liquid confinement structure (Fig. 5 item 12) configured to confine a liquid to an immersion space (11) between the projection system (PS) and a surface of the object (W) and/or of the support table (WT), using a fluid flow into and/or out of the liquid confinement structure through a series of openings formed in the liquid confinement structure (paragraph [0056]); and 
a controller (50) configured to control the positioner (PW) to move the support table (WT) to follow a route comprised of a series of motions (as shown in Fig. 6) and to control the liquid confinement structure wherein each motion involves the support table moving relative to the liquid confinement structure such that a portion of the support table which moves from being not under the liquid confinement structure to being under the liquid confinement structure passes under a leading edge of the liquid confinement structure and a portion of the support table which moves from being under the liquid confinement structure to being not under the liquid confinement structure passes under a trailing edge of the liquid confinement structure (Fig. 6, paragraphs [0069]), the controller configured to: 
predict whether the liquid will be lost from the immersion space during at least one motion of the series of motions in which an edge of the object passes under an edge of the immersion space (paragraph [0071]), and 
if liquid loss from the immersion space is predicted, to modify the fluid flow such that a routing flow
first fluid flow rate into or out of an opening of the series of openings at the leading edge of the liquid confinement structure is different to a second fluid flow rate into or out of an opening of the series of openings at the trailing edge of the liquid confinement structure during the motion of predicted liquid loss or a motion of the series of motions subsequent to the motion of predicted liquid loss (paragraphs [0067], [0076]-[0082], see also Figs. 6-22).

Regarding claims 2, 16 and 21, Grouwstra et al. discloses wherein the controller is configured to, if liquid loss from the immersion space is predicted, to modify the fluid flow by increasing the second fluid flow rate out of the openings of the series of openings at the trailing edge for the motion of predicted liquid loss (paragraph [0157]).

Regarding claim 3-5, Grouwstra et al. discloses wherein the series of openings are for forming a gas knife around the immersion space and/or wherein the liquid confinement structure further comprises a further series of further openings radially inward with respect to an optical axis of the projection system of the series of openings, and wherein the controller is configured to modify the fluid flow such that a third fluid flow rate into or out of a further opening of the further series of further openings at the leading edge is different to a fourth fluid flow rate into or out of a further opening of the further series of further openings at the trailing edge, wherein the controller is configured to, if liquid loss from the immersion space is predicted, modify the fluid flow by increasing the fourth fluid flow rate out of the further opening of the further series of further openings at the trailing edge for the motion of predicted liquid loss, wherein a velocity of gas in the second fluid flow rate is substantially equal to a velocity of gas in the fourth fluid flow rate (paragraphs [0067], [0076]-[0082], [0157], see also Figs. 5-22).

Regarding claims 6 and 18, Grouwstra et al. discloses wherein the controller is configured to forecast the presence of liquid lost in the at least one motion in the path of the immersion space in a subsequent motion to the at least one motion (paragraph [0071]).

Regarding claim 7, Grouwstra et al. discloses wherein the controller is configured to modify the fluid flow for the subsequent motion in which lost liquid is forecast to be present in the path of the immersion space (paragraph [0157]).

Regarding claim 8, Grouwstra et al. discloses wherein the controller is configured to modify the flow by decreasing the fluid flow rate out of an opening of the series of openings at the leading edge if it is determined that a quantity of the lost liquid in the path of the immersion space during the subsequent motion is less than a predetermined maximum quantity or the controller is configured to modify the fluid flow by increasing the fluid flow rate out of an opening of the series of openings at the leading edge if it is determined by the controller that a quantity of the lost liquid in the path of the immersion space during the subsequent motion is greater than a predetermined minimum quantity, and/or the controller is configured to modify the fluid flow by increasing the fluid flow rate out of an opening of the series of openings at the leading edge if it is forecast by the controller that during the subsequent motion the increased gas flow would be effective to push the lost liquid in the path of the immersion space to a predetermined position (paragraphs [0067], [0076]-[0082], [0157], see also Figs. 5-22).

Regarding claim 9, Grouwstra et al. discloses wherein the predetermined position is off the object (claim 7).

Regarding claim 10, Grouwstra et al. discloses wherein the object is a substrate or a sensor (paragraph [0094]).

Regarding claims 11, 12 and 19, Grouwstra et al. discloses wherein in order to predict whether liquid will be lost, the controller is configured to: predict a relative speed between the edge of the immersion space and the edge of the object when the edge of the object passes under the edge of the immersion space during at least one motion of the series of motions of the route; and compare the speed to a predetermined parameter and to predict liquid loss from the immersion space during the at least one motion if the speed is greater than the predetermined parameter and wherein the controller is configured such that the predicting of the speed comprises determining the relative speed in a direction normal to the edge of the object during the at least one motion (Fig. 11, paragraphs [0071]-[0075]).

Regarding claims 17 and 22, Grouwstra et al. discloses wherein the series of openings are for forming a gas knife around the immersion space and/or wherein the liquid confinement structure further comprises a further series of further openings radially inward with respect to an optical axis of the projection system of the series of openings, and further comprising modifying the fluid flow such that a third fluid flow rate into or out of a further opening of the further series of further openings at the leading edge is different to a fourth fluid flow rate into or out of a further opening of the further series of further openings at the trailing edge (Fig. 5, paragraph [0157]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882